DETAILED ACTION
This Office Action is responsive to communications of application received on 8/31/2021. The disposition of the claims is as follows: claims 1-9 are pending in this application. 
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-159625 filed in Japan on 9/24/2020.  Receipts of the subject certified copy of the priority document from participating IP office on 10/14/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/31/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Morimoto et al. (US2017/0108814) teaches a document feed device (sheet conveyance device of figures 1-3) comprising a plurality of pairs of conveyance rollers (conveying rollers 322, 332, 333 and 341 and paragraph 0087) provided to convey a document (document G) along a conveyance path having a read position (see position V and paragraph 0073) for reading an image of the document, wherein the plurality of pairs of conveyance rollers includes a drive roller (332a) that is rotationally driven and a driven roller (332b; paragraph 0113) that is accordingly rotated by the drive roller (paragraph 0113) and includes, in a conveying direction of the document, a pair of first upstream conveyance rollers located closest to the read position on an upstream side (rollers 332a/332b as shown in figure 2 with reference to position V) and a pair of first downstream conveyance rollers located closest to the read position on a downstream side (rollers 333a/333b as shown in figure 2 with reference to position V), in at least either one of the pair of first upstream conveyance rollers and the pair of first downstream conveyance rollers, at least the driven roller includes a plurality of driven rollers provided in a rotation axis direction (plurality of rollers 332b; paragraph 0113).
Hirata (US2015/0274460) teaches a conveyor apparatus with a first pressure load of a central driven roller (driven center roller 123 of figure 2), which is located in a center area in the rotation axis direction (as shown in figure 2), against the drive roller (drive roller 121 of figure 3) is larger than a second pressure load of both-side driven rollers (driven rollers 124 of figure 2), which are located at both sides of the central driven roller, against the drive rollers (as shown in figure 2 and paragraphs 0063-0064, pressure at driven roller 123 is larger than pressure at driven roller 124).
However, the prior art searched and of record neither anticipated nor suggested the claimed combination of the second pressure load of the both-side driven rollers against the drive rollers is smaller than a third pressure load of the driven roller against the drive roller in a pair of second conveyance rollers other than the pair of first upstream conveyance rollers and the pair of first downstream conveyance rollers among the plurality of pairs of conveyance rollers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675